DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, lines 14-16: “wherein the orienting film has a (001) crystal orientation direction or a (111) crystal orientation direction and the single crystal semiconductor layer comprises a GaN layer having a (001) crystal orientation direction.”
In claim 7, lines 2-3: “wherein the orienting film comprises a CeO2 film having a (111) crystal orientation direction or a Sc2O3 film having a (111) crystal orientation direction.”
In claim 8, lines 14-16: “wherein the orienting film comprises a MgO film having a (100) crystal orientation direction, and the single crystal semiconductor layer comprises a GaAs layer having a crystal orientation direction.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/20 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-32 directed to an invention or species non-elected without traverse.  Accordingly, claims 16-32 been cancelled.
Examiner notes claims 1-5, 7-8, and 10-15 are directed to an allowable product (“a semiconductor structure”).   Claims 16-30, directed to the invention(s) of a process of forming a semiconductor structure do not require all the limitations of an allowable product claim (1 or 8), and thus have NOT been rejoined.

Allowable Subject Matter
Claims 1-5, 7-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation the orienting film is provided between an amorphous substrate and a single crystal semiconductor layer, the orienting film has a (001) crystal orientation direction or a (111) crystal orientation direction, and the single crystal semiconductor layer comprises a GaN layer having a (001) crystal orientation direction;
In claim 8, by the limitation the orienting film is provided between an amorphous substrate and a single crystal semiconductor layer, the orienting film comprises a MgO film having a (100) crystal orientation direction, and the single crystal semiconductor layer comprises a GaAs layer having a (100) crystal orientation direction.
Claims 2-5, 7, and 10-15 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812